Citation Nr: 9905630	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-24 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical care in October 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1941 to June 1946 
and from September 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma.


REMAND

The record reflects that the veteran is permanently and 
totally disabled due to service-connected disability.  During 
October 1994, the veteran incurred expense as a result of 
private medical care that he asserts was necessitated as a 
result of an emergency and because of the unavailability of 
VA facilities.  A letter from H. Michael Lewis, M.D., dated 
October 17, 1994, reflects that he had treated the veteran, 
but records relating to that treatment have not been 
associated with the record on appeal.  Reimbursement is also 
sought for the cost of treatment provided in October 1994 by 
Red River Valley Radiology and St. Joseph Hospital, but 
records relating to care or treatment provided by these 
entities have not been associated with the record on appeal.

In the veteran's August 1995 substantive appeal he requested 
a hearing before a member of the Board at the local VA 
office.  Rather, the veteran was afforded a local hearing in 
October 1995 before a RO hearing officer.  While letters were 
sent to him in September 1998 and October 1998, regarding his 
desires concerning a travel Board hearing or his willingness 
to accept a video conference hearing, he has not withdrawn 
his request for a hearing before a member of the Board at the 
local VA office.


In light of the above, the case is REMANDED for the 
following:

1.  With any necessary authorization, the 
originating agency should obtain copies 
of all medical records relating to the 
private medical care the veteran received 
in October 1994 from H. Michael Lewis, 
M.D., St. Joseph Hospital, Red River 
Valley Radiology, and G. V. N. Murty, 
M.D.

2.  The originating agency should 
readjudicate the veteran's claim and, if 
the claim remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative and 
provide them the appropriate opportunity 
for response.

3.  The veteran should be scheduled for a 
hearing before the Board at the regional 
office.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

- 3 -


